Citation Nr: 1515785	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability, to include bilateral medial pinguecula and, if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine and thoracic dextroscoliosis (claimed as a back condition).

3.  Entitlement to service connection for bilateral shoulder strain.

4.  Entitlement to service connection for degenerative arthritis and spondylosis of the cervical spine (claimed as a neck condition). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at an August 2014 hearing at the RO.  A transcript has been associated with the file.

The issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 1981 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral eye disability; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the August 1981 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a bilateral eye disability, due to events occurring during active service.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, denying the claim of entitlement to service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a bilateral eye disability; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The RO denied service connection for a bilateral eye disability in an August 1981 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the August 1981 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a bilateral eye disability was denied in an August 1981 decision for lack of a disability attributable to service.  To reopen, new and material evidence must be received showing a current disability is related to service. 

A March 2011 examination listed a diagnosis of bilateral medial pinguecula, hyperopia and presbyopia.  In his February 2011 claim, the Veteran asserted that his chronic eye problems persisted during and after service, and he was presently experiencing the same problems.  At the Board hearing, the Veteran testified that a doctor told him that his current eye disorder was a progression of his in-service eye problems.  The credibility of the evidence is presumed.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral eye disability, to include bilateral medial pinguecula is reopened.


REMAND

The Veteran is seeking entitlement to service connection for (1) a bilateral eye disability, to include bilateral medial pinguecula; (2) degenerative arthritis of the lumbar spine and thoracic dextroscoliosis; (3) bilateral shoulder strain; and (4) degenerative arthritis and spondylosis of the cervical spine.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. 
§ 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The RO did not issue the Veteran notice regarding the elements of service connection or information on how to substantiate his claim prior to the initial adjudication of his claim in May 2011.  Thus, the AMC/AOJ should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a).  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.

At his August 2014 Board Hearing, the Veteran stated that he was in receipt of Social Security disability benefits for the disabilities currently on appeal.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The AMC/AOJ should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The Veteran also testified in his August 2014 Board Hearing to being treated for his neck, back and shoulders at (1) the Naval Medical Center ("Balboa") in San Diego, California; (2) the VA Medical Center in San Francisco, California; (3) the U.S. Naval Hospital in Guam, (4) Fort McPherson Hospital in 1977 or 1978; (5) the VA Medical Center in Atlanta, Georgia in 1978 to 1980; (6) Division of Family and Child Services in Atlanta, Georgia in 2013, and (7) Cobb WellStar in Austell, Georgia in 2013.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AMC/AOJ should request copies of any outstanding medical records at Naval Medical Center ("Balboa") in San Diego, California, the VA Medical Center in San Francisco, California, and the U.S. Naval Hospital in Guam; at Fort McPherson Hospital for the period of January 1977 to December 1978; and at the VA Medical Center in Atlanta, Georgia for the period of January 1978 to December 1980, for all treatment relating to the Veteran's back, neck and shoulders.  The AMC/AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment for services provided at Division of Family and Child Services in Atlanta, Georgia and Cobb WellStar in Austell, Georgia.  The AMC/AOJ should then attempt to obtain these records and associate them with the claims file.  Alternately, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.  

In addition, while the Veteran was afforded a VA examination for his claimed disabilities in March 2011, these examinations are insufficient to allow for appellate review.  As such, a new examination is required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner who provided the opinion on the Veteran's back, neck and shoulder disabilities determined that he could not state whether the Veteran's disabilities were related to in-service injuries without resorting to mere speculation, but did not state why an opinion could not be provided.  The examiner who assessed the Veteran's claimed bilateral eye disability provided a diagnosis, but did not provide an opinion as to whether the disability was related to service.  

Based on the foregoing, the Board finds new examinations are required for all claimed disabilities.  The examiner is asked to determine whether the Veteran's diagnosed neck, back, shoulder and eye disabilities are at least as likely as not manifested during, or as a result of, active military service.  In offering an opinion, the examiner must consider and discuss all of the evidence of record, including the Veteran's lay assertions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a).  The notice should specifically inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

2.  Obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits for all disabilities currently on appeal, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  The RO/AMC should obtain copies of all VA and civilian treatment of the Veteran's back, shoulder, and neck disabilities not currently in the claims folder, to include copies of all records: (1) at Naval Medical Center ("Balboa") in San Diego, California; (2) at the VA Medical Center in San Francisco, California; (3) at the U.S. Naval Hospital in Guam; (4) at Fort McPherson Hospital for the period of January 1977 to December 1978; (5) and at the VA Medical Center in Atlanta, Georgia for the period of January 1978 to December 1980.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  The Veteran should be asked to provide information regarding the name of the private treatment provider, as well as the exact dates of treatment for services provided, at Division of Family and Child Services in Atlanta, Georgia and Cobb WellStar in Austell, Georgia (see August 2014 Board Hearing), as well as any other private providers who have treated him for the claimed back, neck and shoulder disabilities.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.  Alternately, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.  

5.  Then, schedule the Veteran for an appropriate VA examination with medial opinion to determine the etiology of his currently back, neck, shoulder and eye disabilities.  The examiner should determine whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's currently diagnosed disabilities are related to service.  

The examiner should address the following questions:

Bilateral Eye Disability:

a.  Is the Veteran's currently diagnosed bilateral medial pinguecula, hyperopia and presbyopia at least as likely as not (i.e., at least a 50-50 probability) related to service?

The examiner is asked to discuss: (1) the Veteran's in-service complaints of burning, watery, red eyes and blurred vision; (2) the February 1976 service treatment record indicating mild allergic conjunctivitis; (3) the Veteran's August 2014 Board Hearing testimony that he was exposed to strong gases during a simulated fire structure that damaged his eyes; and (4) the likelihood that the Veteran's current eye disorders represent a progression of the in-service eye problems.  

Back Condition:

b.  Is the Veteran's currently diagnosed bilateral degenerative arthritis of the lumbar spine and thoracic dextroscoliosis at least as likely as not (i.e., at least a 50-50 probability) related to service? 

The examiner is asked to discuss (1) the August 1975 service treatment record indicating pain in the upper back with a diagnostic impression of soreness from hauling lines; and (2) the Veteran's August 2014 Board Hearing testimony that his lower back was injured in the course of performance of duties as a deckhand, where he engaged in lifting and pulling, and suffered falls, strains and pulls.

(i) For any back condition considered CONGENITAL, (I) is it at least as likely as not that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury? AND (II) Is it clear and unmistakable that the Veteran entered service with a pre-existing back condition?  If YES, is it clear and unmistakable that the Veteran's pre-existing back condition WAS NOT aggravated beyond the natural progress of the disorder during his service?  

Neck Condition:

c.  Is the Veteran's currently diagnosed degenerative arthritis and spondylosis of the cervical spine at least as likely as not (i.e., at least a 50-50 probability) related to service? 

The examiner is asked to discuss (1) the August 1975 service treatment record indicating pain in the upper back with a diagnostic impression of soreness from hauling lines; and (2) the Veteran's August 2014 Board Hearing testimony that his neck was injured in the course of performance of duties as a deckhand, where he engaged in lifting and pulling, and suffered falls, strains and pulls.

Bilateral Shoulder Strain

d.  Is the Veteran's currently diagnosed bilateral shoulder strain at least as likely as not (i.e., at least a 50-50 probability) related to service? 

The examiner is asked to discuss (1) the August 1975 service treatment record indicating pain in the shoulders, localized to left paraspinal interscapular area, with a diagnostic impression of soreness from hauling lines; (2) and the Veteran's August 2014 Board Hearing testimony that his shoulders were injured in the course of performance of duties as a deckhand, where he engaged in lifting and pulling, and suffered falls, strains and pulls.

6.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


